





Exhibit 10.2
SiteOne Landscape Supply, Inc.
Employee Restricted Stock Unit Agreement
This Employee Restricted Stock Unit Agreement (the “Agreement”), by and between
SiteOne Landscape Supply, Inc., a Delaware corporation (the “Company”), and the
Employee whose name is set forth on Exhibit A hereto, is being entered into
pursuant to the SiteOne Landscape Supply, Inc. 2016 Omnibus Equity Incentive
Plan (as amended from time to time, the “Plan”) and is dated as of the date it
is accepted and agreed to by the Employee in accordance with Section 6(t).
Capitalized terms that are used but not defined herein shall have the respective
meanings given to them in the Plan.
Section 1.Grant of Restricted Stock Units. The Company hereby evidences and
confirms its grant to the Employee, effective as of the date set forth on
Exhibit A hereto (the “Grant Date”), of the number of Restricted Stock Units set
forth on Exhibit A hereto (“Restricted Stock Units”), subject to adjustment
pursuant to the Plan. Each Restricted Stock Unit that becomes vested in
accordance with the terms of this Agreement will entitle the Employee to receive
from the Company one share of Company Common Stock (or a cash equivalent) as
provided under Section 3 and any dividend equivalents as provided under Section
6(b). This Agreement is entered into pursuant to, and the Restricted Stock Units
granted hereunder are subject to, the terms and conditions of the Plan, which
are incorporated by reference herein.
Section 2.Vesting of Restricted Stock Units.
(a)    Vesting. Except as otherwise provided in this Section 2, the Restricted
Stock Units shall become vested, if at all, in the percentage(s), and on the
vesting date(s) set forth on Exhibit A hereto (each, a “Vesting Date”), subject
to the continued employment of the Employee by the Company or any Subsidiary
thereof through such date. Vested Restricted Stock Units shall be settled as
provided in Section 3 of this Agreement.
(b)    Effect of Termination of Employment
(i)    Termination by the Company without Cause. If the Employee’s employment
with the Company is terminated by the Company without Cause (so long as the
Employee has not engaged in Competitive Activity), a number of Restricted Stock
Units shall vest equal to the number of Restricted Stock Units that would have
vested on the next scheduled Vesting Date, had the Employee remained employed
through such Vesting Date, multiplied by a fraction, (x) the numerator of which
is the number of days from the immediately preceding Vesting Date (or the Grant
Date, if the termination of employment occurs prior to the first Vesting Date)
and (y) the denominator is the number of days from the immediately preceding
Vesting Date (or the Grant Date, if the termination of employment occurs prior
to the first Vesting Date) through such next Vesting Date. For purposes of this
Section 2, a termination of the Employee’s employment shall be determined
without regard to any statutory or deemed or express contractual notice period.
(ii)    Death or Disability.    If the Employee’s employment with the Company is
terminated by reason of a Special Termination (i.e., death or Disability), all
then outstanding Restricted Stock Units shall then become vested.
(iii)    Retirement. If the Employee’s employment with the Company terminates
due to Retirement and the Employee has entered into a Non-Compete Agreement,
then as long as the Employee does not violate the terms of the Non-Compete
Agreement, the Restricted Stock Units that would have vested within the two-year
period immediately following the effective date of the Employee’s Retirement had
the Employee then been employed will become vested on the Vesting Dates within
such two-year period. If the Employee violates the terms of the Non-Compete
Agreement during the two-year period following the Employee’s Retirement, then
all of the outstanding Restricted Stock Units then held by the Employee will
immediately be forfeited. As used in this Agreement: “Retirement” means the
Employee’s voluntarily resignation at or after attaining the age of 60, so long
as the Employee has provided at least 10 years of service to the Company as an
Employee (or, if approved by the Administrator, as a Consultant or Director);
and “Non-Compete Agreement” means a non-compete and non-solicit agreement
between the Employee and the Company, in a form customarily used by the Company,
under which the Employee has agreed not to compete with or solicit customers,
suppliers or employees of the Company or any of the Subsidiaries during the
two-year period immediately following the effective date of the Employee’s
Retirement.







--------------------------------------------------------------------------------




(iv)    Any Other Reason. Except as provided in Sections 2(b)(i), (ii), or
(iii), or Section 2(c), upon termination of the Employee’s employment for any
reason (whether initiated by the Company or by the Employee), any unvested
Restricted Stock Units shall be forfeited and canceled as of the effective date
of such termination.
(c)    Effect of a Change in Control.
(i)    Except as set forth in this Section 2(c) or as otherwise provided by the
Administrator, a Change in Control shall not accelerate the vesting or
settlement of the Restricted Stock Units.
(ii)    In the event that the Administrator reasonably determines in good faith,
prior to the occurrence of a Change in Control, that no Alternative Awards will
be provided upon a Change in Control, each unvested Restricted Stock Unit shall
vest, and shares of Company Common Stock underlying all Restricted Stock Units
that are vested (as provided in this Section 2 or otherwise) shall be issued and
released to the Employee holding such Restricted Stock Units, except to the
extent that the Administrator has determined to settle such Restricted Stock
Units in cash in lieu of shares of Company Common Stock or, in the case of
Restricted Stock Units that are subject to Section 409A of the Code, if not
permitted by Section 409A of the Code.
(d)    Discretionary Acceleration. Notwithstanding anything contained in this
Agreement to the contrary, the Administrator, in its sole discretion, may
accelerate the vesting with respect to any Restricted Stock Units under this
Agreement, at such times and upon such terms and conditions as the Administrator
shall determine; provided, that the acceleration of vesting of Restricted Stock
Units that are subject to Section 409A of the Code shall not accelerate the
Settlement Date thereof unless permitted by Section 409A of the Code.
(e)    No Other Accelerated Vesting. The vesting provisions set forth in this
Section 2 shall be the exclusive vesting and exercisability provisions
applicable to the Restricted Stock Units and shall supersede any other
provisions relating to vesting, unless such other such provision expressly
refers to the Plan by name and this Agreement by name and date.
Section 3.Settlement of Restricted Stock Units.
(a)    Timing of Settlement. Subject to Section 6(a), any outstanding Restricted
Stock Units that became vested on a Vesting Date shall be settled into an equal
number of shares of Company Common Stock on a date selected by the Company that
is within 30 days following such Vesting Date (each such date, a “Settlement
Date”); provided that, in the case of accelerated vesting of Restricted Stock
Units pursuant to Section 2(b)(i), (ii) or (iii) or Section 2(c) (but, for
Restricted Stock Units that are subject to Section 409A of the Code, only if
permitted by Section 409A of the Code), the Settlement Date shall occur on a
date selected by the Company that is within 30 days following the vesting of
such Restricted Stock Units.
(b)    Mechanics of Settlement. Subject to Section 6(a), on each Settlement
Date, the Company shall electronically issue to the Employee one whole share of
Company Common Stock for each Restricted Stock Unit that then became vested,
and, upon such issuance, the Employee’s rights in respect of such Restricted
Stock Unit shall be extinguished. On or before any Settlement Date, at the
Company’s request, the Company and the Employee shall enter into any agreements
or other documentation, if any, that that establish the rights and obligations
of the Company and the Employee relating to the shares of Company Common Stock
issued in respect of the Restricted Stock Units, in the form then customarily
used by the Company under the Plan for such purpose. In the event that there are
any fractional Restricted Stock Units that became vested on such date, such
fractional Restricted Stock Units shall be settled through a cash payment equal
to such fraction multiplied by the Fair Market Value of the Company Common Stock
on such Settlement Date. No fractional shares of Company Common Stock shall be
issued in respect of the Restricted Stock Units.
(c)    Alternative Settlement in Cash. In lieu of settlement of vested
Restricted Stock Units in shares of Company Common Stock, the Company may, in
the Administrator’s sole discretion, elect to settle all or a portion of the
vested Restricted Stock Units by a cash payment equal to the Fair Market Value
as of the Settlement Date of the shares of Company Common Stock that would
otherwise have been issued under this Agreement. Any such cash payment will be
paid in accordance with the Company’s normal payroll practices or such other
means acceptable to the Company.
Section 4.Securities Law Compliance. Notwithstanding any other provision of this
Agreement, the Employee may not sell the shares of Company Common Stock acquired
upon settlement of the Restricted Stock Units unless such shares are registered
under the Securities Act of 1933, as amended (the “Securities Act”), or, if such
shares are not then so registered, such sale would be exempt from the
registration requirements of the Securities Act. The sale of such shares must
also comply


2



--------------------------------------------------------------------------------




with other applicable laws and regulations governing the Company Common Stock,
and the Employee may not sell the shares of Company Common Stock if the Company
determines that such sale would not be in material compliance with such laws and
regulations.
Section 5.Restriction on Transfer; Non-Transferability of Restricted Stock
Units. The Restricted Stock Units are not assignable or transferable, in whole
or in part, and they may not, directly or indirectly, be offered, transferred,
sold, pledged, assigned, alienated, hypothecated or otherwise disposed of or
encumbered (including, but not limited to, by gift, operation of law or
otherwise), other than by will or by the laws of descent and distribution to the
estate of the Employee upon the Employee’s death or, with the prior approval of
the Company’s General Counsel or the Administrator, estate planning transfers.
Any purported transfer in violation of this Section 5 shall be void ab initio.
Section 6.Miscellaneous.
(a)    Tax Matters.
(i)    Withholding. The Company or one of the Subsidiaries shall require the
Employee to remit to the Company an amount in cash sufficient to satisfy any
applicable U.S. federal, state and local and non-U.S. tax withholding
obligations that may arise in connection with the vesting or settlement of the
Restricted Stock Units and the related issuance of shares of Company Common
Stock. Notwithstanding the preceding sentence, unless previously satisfied, the
Company shall retain a number of shares issued in respect of the Restricted
Stock Units then vesting that have an aggregate Fair Market Value as of the
Settlement Date equal to the amount of such taxes required to be withheld (and
the Employee shall thereupon be deemed to have satisfied his or her obligations
under this Section 6(a)); provided that the number of such shares retained shall
not be in excess of the maximum amount required to satisfy the statutory
withholding tax obligations (it being understood that the value of any
fractional share of Company Common Stock shall be paid in cash). The number of
shares of Company Common Stock to be issued in respect of Restricted Stock Units
shall thereupon be reduced by the number of shares of Company Common Stock so
retained. The method of withholding set forth in the immediately preceding
sentence shall not be available if withholding in this manner would violate any
financing instrument of the Company or any of the Subsidiaries. In the event
that the Company elects to settle any Restricted Stock Units using cash, the
Company shall withhold an amount in cash sufficient to satisfy any applicable
U.S. federal, state and local and non-U.S. tax withholding obligations that may
arise in connection with the vesting of the Restricted Stock Units and the
related cash payment.
(ii)    Section 409A of the Code. If the Employee is not eligible for Retirement
during the vesting period applicable to the Restricted Stock Units, the
Restricted Stock Units are intended not to be subject to Section 409A of the
Code. If the Employee is eligible for Retirement during the vesting period
applicable to the Restricted Stock Units such that some or all of the Restricted
Stock Units are subject to Section 409A, this Agreement and the Restricted Stock
Units shall be administered and construed in a manner consistent with Section
409A of the Code.
(b)    Dividend Equivalents. In the event that the Company pays any ordinary
dividend in cash on a share of Company Common Stock following the Grant Date and
prior to an applicable Settlement Date, there shall be credited to the account
of the Employee in respect of each outstanding Restricted Stock Unit an amount
equal to the amount of such dividend. The amount so credited shall be deferred
(without interest, unless the Administrator determines otherwise) until the
settlement of such related Restricted Stock Unit and then paid in cash but shall
be forfeited upon the forfeiture of such related Restricted Stock Unit.
(c)    Authorization to Share Personal Data. The Employee authorizes the Company
or any Affiliate of the Company that has or lawfully obtains personal data
relating to the Employee to divulge or transfer such personal data to the
Company or to a third party, in each case in any jurisdiction, if and to the
extent reasonably appropriate in connection with this Agreement or the
administration of the Plan.
(d)    No Rights as Stockholder; No Voting Rights. The Employee shall have no
rights as a stockholder of the Company with respect to any shares of Company
Common Stock covered by the Restricted Stock Units prior to the issuance of such
shares of Company Common Stock, except for dividend equivalents provided under
Section 6(b).
(e)    No Right to Awards. The Employee acknowledges and agrees that the grant
of any Restricted Stock Units (i) is being made on an exceptional basis and is
not intended to be renewed or repeated, (ii) is entirely voluntary on the part
of the Company and the Subsidiaries and (iii) should not be construed as
creating any obligation on the part of the Company or any of the Subsidiaries to
offer any Restricted Stock Units in the future.


3



--------------------------------------------------------------------------------




(f)    No Right to Continued Employment. Nothing in this Agreement shall be
deemed to confer on the Employee any right to continue in the employ of the
Company or any Subsidiary, or to interfere with or limit in any way the right of
the Company or any Subsidiary to terminate such employment at any time.
(g)    Nature of Award. This award of Restricted Stock Units and any delivery or
payment in respect thereof constitutes a special incentive payment to the
Employee and shall not be taken into account in computing the amount of salary
or compensation of the Employee for the purpose of determining any retirement,
death or other benefits under (x) any retirement, bonus, life insurance or other
employee benefit plan of the Company or (y) any agreement between the Company
and the Employee, except as such plan or agreement shall otherwise expressly
provide.
(h)    Interpretation. The Administrator shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Award. Any determination or interpretation by the
Administrator under or pursuant to the Plan or this Award shall be final and
binding and conclusive on all persons affected hereby.
(i)    Forfeiture of Awards. The Restricted Stock Units granted hereunder (and
gains earned or accrued in connection therewith) shall be subject to such
generally applicable policies as to forfeiture and recoupment (including,
without limitation, upon the occurrence of material financial or accounting
errors, financial or other misconduct, Competitive Activity) as may be adopted
by the Administrator or the Board from time to time and communicated to the
Employee, and be otherwise subject to forfeiture or disgorgement of profits as
set forth in Article XIII of the Plan. The Employee hereby appoints the Company
as the Employee’s attorney-in-fact of the undersigned to take such actions as
may be necessary or appropriate to effect a transfer of the record ownership of
any Shares acquired from the Restricted Stock Units to which such forfeiture or
disgorgement provisions may apply.
(j)    Consent to Electronic Delivery. By entering into this Agreement and
accepting the Restricted Stock Units evidenced hereby, the Employee hereby
consents to the delivery of information (including, without limitation,
information required to be delivered to the Employee pursuant to applicable
securities laws) regarding the Company and the Subsidiaries, the Plan, this
Agreement and the Restricted Stock Units via Company website or other electronic
delivery.
(k)    Binding Effect; Benefits. This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and assigns. No provision of this Agreement, express or implied, is intended or
shall be construed to give any person other than the parties to this Agreement
or their respective successors or assigns any legal or equitable right, remedy
or claim under or in respect of any agreement or any provision contained herein.
(l)    Amendment. This Agreement may not be amended, modified or supplemented
orally, but only by a written instrument executed by the Employee and the
Company.
(m)    Assignability. Neither this Agreement nor any right, remedy, obligation
or liability arising hereunder or by reason hereof shall be assignable by the
Company or the Employee without the prior written consent of the other party.
(n)    Applicable Law. This Agreement shall be governed in all respects,
including, but not limited to, as to validity, interpretation and effect, by the
internal laws of the State of Delaware, without reference to principles of
conflict of law that would require application of the law of another
jurisdiction.
(o)    Waiver of Jury Trial. Each party hereby waives, to the fullest extent
permitted by applicable law, any right he, she or it may have to a trial by jury
in respect of any suit, action or proceeding arising out of this Agreement or
any transaction contemplated hereby. Each party (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that he, she or it and the
other party hereto have been induced to enter into the Agreement by, among other
things, the mutual waivers and certifications in this section.
(p)    Limitations of Actions. No lawsuit relating to this Agreement may be
filed before a written claim is filed with the Administrator and is denied or
deemed denied as provided in the Plan and any lawsuit must be filed within one
year of such denial or deemed denial or be forever barred.
(q)    Lock-Up Periods. If the Company files a registration statement under the
Securities Act with respect to an underwritten public offering of any shares of
its capital stock, the Employee shall not effect any public sale (including a
sale under


4



--------------------------------------------------------------------------------




Rule 144 under the Securities Act or other similar provision of applicable law)
or distribution of any Company Common Stock, other than as part of such
underwritten public offering, during the 20 days prior to and the 90 days after
the effective date of such registration statement (or such other period, not to
exceed 180 days, as may be generally applicable to or agreed by the Company with
respect to its transactions in its own Shares). If the Company files a
prospectus in connection with a takedown from a shelf registration statement,
the Associate shall not effect any public sale (including a sale under Rule 144
under the Securities Act or other similar provision of applicable law) or
distribution of any Company Common Stock, other than as part of such offering,
for 20 days prior to and 90 days after the date the prospectus supplement is
filed with the Securities and Exchange Commission.
(r)    Trading Policies. The Employee acknowledges and agrees that he or she
shall be subject to, and shall comply with, any of the Company's trading
policies, as in effect from time to time.
(s)    Section and Other Headings, etc. The section and other headings contained
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement. Unless otherwise indicated, section
and exhibit references in this Agreement refer to this Agreement.
(t)    Acceptance of Restricted Stock Units and Agreement. The Employee has
indicated his or her consent and acknowledgement of the terms of this Agreement
pursuant to the instructions provided to the Employee by or on behalf of the
Company. The Employee acknowledges receipt of the Plan, represents to the
Company that he or she has read and understood this Agreement and the Plan, and,
as an express condition to the grant of the Restricted Stock Units under this
Agreement, agrees to be bound by the terms of both this Agreement and the Plan.
The Employee and the Company each agrees and acknowledges that the use of
electronic media (including, without limitation, a clickthrough button or
checkbox on a website of the Company or a third-party administrator) to indicate
the Employee’s confirmation, consent, signature, agreement and delivery of this
Agreement and the Restricted Stock Units is legally valid and has the same legal
force and effect as if the Employee and the Company signed and executed this
Agreement in paper form. The same use of electronic media may be used for any
amendment or waiver of this Agreement.


5



--------------------------------------------------------------------------------




Exhibit A to
Employee Restricted Stock Unit Agreement


Employee:
 
 
 
 
 
 
 
 
Grant Date:
, 201
 


Restricted Stock Units granted hereby:




 



 
 
 
 
Vesting Date
 
Percentage Vesting
on such Vesting Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





6

